NO. 12-20-00228-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS

IN RE: HARRIS CENTER FOR                                  §

MENTAL HEALTH AND IDD,                                    §    ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         The Harris Center for Mental Health and IDD filed this original proceeding to challenge
Respondent’s conclusion that Harris Center lacked standing to file a motion to revoke and to
participate in a hearing on outpatient treatment regarding patient W.R. 1 On November 18, 2020,
this Court conditionally granted the petition and directed Respondent to notify W.R. and set a
hearing on Harris Center’s motion to revoke outpatient treatment. By an order signed on
November 25, Respondent complied with this Court’s opinion and order, rendering this
proceeding moot. Accordingly, we dismiss the petition for writ of mandamus as moot.
Opinion delivered December 16, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         Respondent is the Honorable Campbell Cox, II, Judge of the 145th District Court in Nacogdoches County,
         1

Texas. The Real Parties in Interest are the State of Texas and W.R.
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                         DECEMBER 16, 2020

                                        NO. 12-20-00228-CV



                  HARRIS CENTER FOR MENTAL HEALTH AND IDD,
                                    Relator
                                      V.

                                   HON. CAMPBELL COX, II,
                                          Respondent


                                       ORIGINAL PROCEEDING

               ON THIS DAY came to be heard the petition for writ of mandamus filed by
Harris Center for Mental Health and IDD; who is the relator in appellate cause number 12-20-
00228-CV and an interested person in trial cause number F1924026, pending on the docket of
the 145th Judicial District Court of Nacogdoches County, Texas. Said petition for writ of
mandamus having been filed herein on September 29, 2020, and the same having been duly
considered, because it is the opinion of this Court that the writ should not issue, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be,
and the same is, hereby dismissed as moot.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.